Van Kirk, J. (concurring):
The plaintiff has brought this action to recover the reasonable value of work performed by him and money advanced and expended by him for supplies on defendant’s farm. In pursuance of an arrangement between them this plaintiff went into occupation of this farm late in February. He worked the farm until July twelfth. On June tenth this defendant served upon plaintiff the usual written notice to vacate within thirty days. Thereafter defendant presented his petition to a justice of the peace, who issued a precept requiring plaintiff to vacate on or before July twelfth, or show cause why he should not. This plaintiff, the defendant in that proceeding, appeared, but did not answer or offer any evidence. Thereupon an order was made for his eviction. Plaintiff then left the farm and has brought this action. The *198defendant here has pleaded the determination in the Justice’s Court as a bar, and the one question presented is whether or not this is a good defense. The jury has rendered a verdict in favor of the plaintiff and the defendant has appealed.
“ In the absence of family relationship, when one renders beneficial services for another, the law ordinarily presumes a request and a promise to pay what such services are reasonably worth, unless it is understood that they were to be rendered gratuitously, or unless they were rendered under circumstances which repel this presumption.” (40 Cyc. 2809; Crane v. Ganung, 89 App. Div. 398.) The circumstances here do not repel the presumption that the defendant would pay for plaintiff’s services in working defendant’s farm. The property to be occupied is a farm. Farms are cultivated during the season, and the crops harvested in the late summer and fall. This plaintiff entered upon this farm to cultivate it. The oral understanding under which he was to occupy and cultivate the farm during the succeeding season was not treated as a completed contract. The contract was to be drafted by the defendant and presented to the plaintiff for signature. In pursuance of this tentative arrangement the plaintiff did enter the farm and remained until July twelfth, with the knowledge, consent and at the wish of the defendant. He was to and did work the farm and, before he left the farm, had put in the season’s crops and in part cultivated them. The plaintiff has testified that, by this tentative arrangement, he was to work the farm upon equal shares, each party to furnish one-half the supplies. This proof is admissible to show the circumstances under which the plaintiff entered and did his work, and it is not contradicted.
An agreement to work a farm on shares “ does not amount to a technical lease; that the relation of landlord and tenant is not contemplated, and the portion of the crops reserved to the owner is not rent, but compensation for the use of the land, while the other portion is compensation to the occupier for his work, labor and services, etc., and that the legal possession of the land is in the owner, and the two are tenants in common of the crop.” (Taylor v. Bradley, 39 N. Y. 129, 140.) The defendant understood that, unless the written lease was signed,* no lease for the farm would exist and plaintiff could be evicted from the premises; and, if this eviction were late in the season, he would have performed valuable services upon the farm and expended moneys for supplies to defendant’s benefit. We are not informed what provision of the proposed lease the plaintiff refused to sign. So far as we know he was justified in his refusal and was evicted without fault on his part. An inference that plaintiff’s services rendered and money expended *199to the benefit of the defendant were so rendered and expended at the request of the defendant and upon an implied promise to pay what such services were reasonably worth, is justified. Since this plaintiff, in good faith and under promise of defendant and in expectation of opportunity to complete his supposed contract, was without fault on his part deprived by defendant of such opportunity, if plaintiff may not recover, the defendant unjustly enriches himself and plaintiff suffers unmerited loss. The plaintiff should recover the fair value of what he has given, and “it is immaterial whether the plaintiff has parted with money, property or services.” (1 Williston Cont. 1033.) This rule applies in law as well as equity. (Keener Quasi-Cont. 278, 279.)
The recovery then may be sustained, unless the adjudication pleaded is a bar. This determination is final between the parties to this action as to all material facts determined and which are required to be alleged as a basis of the proceeding. (Reich v. Cochran, 151 N. Y. 122, 126.) It is essential to have in mind just what was determined. So far as material the order is as follows: “ On or about March 1st, 1921, the said landlord, petitioner, let said defendant, Wilfred Giroux, into possession of said lands and premises without any lease having been executed, but pending the execution of a lease between the parties, and after due drafting of such lease and tender of same to said Giroux for his signature he refused to sign same, but continued to hold possession and occupy said lands and premises without any lease and thereby, by operation of law, became a tenant at will of said petitioner; and that said petitioner caused a notice in writing to be served personally on said Giroux on June tenth last, requiring him to remove from said premises within one month thereafter, to-wit: on or before July 12th, 1921; * * * Now, therefore, you, the said Wilfred Giroux, are hereby required forthwith to remove from said house, lands and premises, * * *.” The determination is that, when plaintiff refused to sign the lease and remained in possession, he became by operation of law a tenant at will. (See 38 Cyc. 124.) When he performed the work upon the farm, however, this was not the relation. He was then working the farm on shares for compensation. (Taylor v. Bradley, supra; Reynolds v. Reynolds, 48 Hun, 142, 144.) The justice of the peace had not jurisdiction of plaintiff's claim for the reasons given by Kiley, J., in his opinion. The order in summary proceedings is not a bar to the cause of action in which recovery has been had. The fact that he was properly evicted when he refused to sign the lease (Welch v. Winterburn, 25 Hun, 437) does not bar a recovery in this action; nor does the fact that he became a tenant in"common *200with the defendant as to the crops. These were not matured or ready for use or sale when he was evicted.'
No other question is presented by appellant.
The judgment and order should be affirmed.
H. T. Kellogg, Acting P. J., Hinman and Hasbrouck, JJ., concur.
Judgment and order affirmed, with costs.